Judgment unanimously affirmed. Memorandum: "Permission to withdraw a guilty plea is a decision that rests within the sound discretion of the court” (People v Murray, 207 AD2d 999, 999-1000, lv denied 84 NY2d 1014). County Court did not abuse its discretion in denying defendant’s motion to withdraw the plea. At the plea allocution, defendant knowingly waived a possible intoxication defense (see, People v Allen, 216 AD2d 951, lv denied 87 NY2d 843) and "detailed his commission of the crime without apparent hesitation and without protestations of innocence” (People v Lynch, 156 AD2d 884, 885, lv denied 75 NY2d 921). The court also properly exercised its discretion in denying defense counsel’s request to postpone sentencing for the purpose of obtaining defendant’s medical records (see, People v Santos, 109 AD2d 901, lv denied 66 NY2d 922). The sentence imposed is not unduly harsh or severe. (Appeal from Judgment of Cayuga County Court, Corning, J.—Robbery, 3rd Degree.) Present—Green, J. P., Fallon, Wesley, Davis and Boehm, JJ.